          Case 1:19-cv-00941-LY Document 3 Filed 12/02/19 Page 1 of 1



                      iN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION
                                                                       DEC   -2   P1   3: 53

                                                                  v/i-
ALEX JONES,
                     PLAINTIFF,
                                         §     CAUSENO. l:19-CV-941-LY
V.                                       §
                                         §
BRIANNA WU; ANDREW KIMMEL,               §
AND THE YOUNG TURKS, LLC,                §
               DEFENDANTS.               §



                                  FINAL JUDGMENT

      Before the court is the above-entitled and numbered cause of action. On November

29, 2019, Plaintiff Alex Jones filed Plaintiff's Notice   of Voluntary Dismissal without

prejudice (Doc. #2). Accordingly, the court renders the following Final Judgment pursuant

to Federal Rule of Civil Procedure 58.

      IT IS HEREBY ORDERED that the case hereby CLOSED.

       SIGNED this                day of December, 2019.




                                             TED STATES
